Exhibit 4.2 THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO THE WARRANT AGREEMENT DATED AS OF JANUARY 25, 2017, BY AND BETWEEN THE COMPANY AND THE HOLDER (THE “WARRANT AGREEMENT”). Certificate Number Warrant Exercise Shares 3,150,000 This certifies that JACKSON INVESTMENT GROUP, LLC is the holder of WARRANTS TO PURCHASE COMMON STOCK OFSTAFFING 360 SOLUTIONS, INC. transferable on the books of the Company by the holder hereof in person or by duly authorized attorney upon surrender of the certificate properly endorsed.The Warrant entitles the holder and its registered assigns (collectively, the “Registered Holder”)to purchase by exercise from Staffing 360 Solutions, Inc., a Nevada corporation (the “Company”), subject to the terms and conditions hereof, at any time before 5:00 p.m., Eastern time, on January 25, 2022, three million, one hundred fifty thousand (3,150,000) fully paid and non-assessable shares of common stock, par value $0.00001 per share (“Common Stock”) of the Company at the Exercise Price (as defined in the Warrant Agreement).The Exercise Price and the number and kind of shares purchasable hereunder are subject to adjustment from time to time as provided in Article IV of the Warrant Agreement.The initial Exercise Price shall be $1.35 per share. WITNESS the facsimile seal of the Company and the facsimile signatures of its duly authorized officers. DATED /s/ Brendan Flood Authorized Officer January 25, 2017 Attest: /s/ David Faiman
